DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 07/18/2022. 
The status of the Claims is as follows:
Claims 10-20 have been cancelled;
Claim 1 has been amended;
Claims 1-9 are pending and have been examined. 

Examiner’s Note:
Upon further review, the Examiner has determined that the Amendments filed 07/18/2022 did not change the scope of the claims and therefore Final Rejection Office Action mailed 08/15/2022 has been vacated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso (US 3322603) in view of Walsh (US 20030185703)

Regarding Claim 1  Grasso discloses an apparatus for sealing an enclosure of plastic material comprising: 
a handle (24,25) including a pair of elements (21, 22) pivotally (23) coupled together at a first end of the elements (21, 22) such that the elements (21, 22) are configured to move from an open position (Fig. 7) to a closed position (Fig. 6); 
a heating element (26) positioned along an inner surface of at least one element (22) and configured to be connected to a power source (34), 
wherein a longitudinal axis of the heating element (26) is oriented parallel to a longitudinal axis of the at least one element (21), where it can be seen in Fig. 4 that the heating element (26; heating surface 28) is oriented both aligned with and parallel to the longitudinal axis of the at least one element. 
wherein the heating element (26) is configured to increase a temperature at an interface between the pair of elements (21, 22) in the closed position to form a seal in plastic material positioned at the interface; (Col 2 lines 54-67) and 

a perforation element (45) positioned at an inner surface of a first element (22) of the pair of elements (21, 22) and aligned relative to the inner surface and configured to puncture the plastic material along the interface adjacent to the seal and form an opening in the plastic material. (Col 4 lines 8-16)

However, Grasso does not expressly disclose a cutting element positioned at an inner surface of a first element of the pair of elements and configured to move relative to the inner surface to cut the plastic material along the interface adjacent to the seal and form an opening in the plastic material.

Walsh teaches an apparatus for sealing an enclosure of plastic material that includes a pair of elements (62, 52) pivotally coupled together (par 32) at a first end of the elements (Fig. 8)

a heating element (26 or 28) positioned along an inner surface of at least one element (52) and connected to a power source (60), wherein a longitudinal axis of the heating element (28) is oriented parallel to a longitudinal axis of the at least one element (52); (Fig. 8)

a cutting element (30) positioned at an inner surface of a first element (62) of the pair of
elements (62, 52), wherein said cutting element (30) is configured to move relative to the inner surface to cut the plastic material (10) along the interface adjacent to seal (34) and form an opening (par 11, 29) in the plastic material effectively severing the plastic material for the purposes improving the efficiency of the machine. 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application
was filed, to remove the perforation element as taught by Grasso to replace with a cutting element as taught by Walsh since par 37 of Walsh suggests that such a modification effectively severing the plastic material for the purposes improving the efficiency of the machine

Regarding Claim 2 the modified invention of Grasso in view of Walsh teaches the invention as described above. Walsh further teaches the cutting element (30) is configured to cut the plastic material to form the opening in the plastic material on an opposite side of the cutting element (30) from the seal (par 11, 29) effectively severing the plastic material for the purposes improving the efficiency of the machine. 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application
was filed, to remove the perforation element as taught by Grasso to replace with a cutting element as taught by Walsh since par 37 of Walsh suggests that such a modification effectively severing the plastic material for the purposes improving the efficiency of the machine

Regarding Claim 3 the modified invention of Grasso in view of Walsh teaches the invention as described above. Grasso does not expressly disclose a plurality of heating elements. 

Walsh further teaches the heating element includes a plurality of heating elements (26, 28) positioned along the inner surface of the at least one element (52) and wherein the seal is a plurality of seals formed in the plastic material by the plurality of heating elements (26, 28) effectively sealing the plastic material for the purposes improving the efficiency of the machine. 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application
was filed, to modify the heating element as taught by Grasso to replace with a plurality of heating elements as taught by Walsh since par 26 of Walsh suggests that such a modification effectively seals the plastic material for the purposes improving the efficiency of the machine

Regarding Claim 4 the modified invention of Grasso in view of Walsh teaches the invention as described above. Walsh teaches a cutting element (30) and further teaches said cutting element (30) is slidably received in a first slot (32) of the first element (62) so that the cutting element (30) is configured to slide along the inner surface of the first element (62) effectively severing the plastic material for the purposes improving the efficiency of the machine. 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application
was filed, to remove the perforation element as taught by Grasso to replace with a cutting element as taught by Walsh since par 37 of Walsh suggests that such a modification effectively severing the plastic material for the purposes improving the efficiency of the machine

Regarding Claim 5 the modified invention of Grasso in view of Walsh teaches the invention as described above. Walsh teaches a cutting element (30). 

However the modified invention of Grasso n view of Walsh does not expressly teach the cutting
element is offset from a center of a width of the first element.
Grasso in view of Walsh discloses the claimed invention except for the cutting element offset from a center width of a first element. It would have been obvious to one having ordinary skill in the art at the time the invention was made to offset the cutting element from a center width of a first element, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, par 69,
applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 6 the modified invention of Grasso in view of Walsh teaches the invention as described above. Walsh teaches a cutting element (30). 

However the modified invention of Grasso n view of Walsh does not expressly teach the cutting
element is offset from a center of a width of the first element.

Grasso in view of Walsh discloses the claimed invention except for the cutting element offset from a center width of a first element. It would have been obvious to one having ordinary skill in the art at the time the invention was made to offset the cutting element from a center width of a first element, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, par 69,
applicant has not disclosed any criticality for the claimed limitations
Please note that the limitation such that the opening formed in the plastic material by the cutting element is not resealed by heat from the heating element is functional in nature and does not provide additional structural limitations. 

Regarding Claim 7 the modified invention of Grasso in view of Walsh teaches the invention as described above. Grasso further discloses the longitudinal axis of the heating element (26) intersects the handle (24, 25).

  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grasso (US 3322603) in view of Walsh (US 20030185703) as applied to Claim 1 above and further, in view of Suhanek (US 4916289). 
                                                                                                                                       
Regarding Claim 9 the modified invention of Grasso in view of Walsh teaches the invention as described above. Grasso further discloses the apparatus for sealing an enclosure of plastic material includes a thermostat to heat the heating element to a predetermined temperature (Col 2 lines 63-72)

However Grasso in view of Walsh does not expressly teach the apparatus includes a plurality of heat settings on the apparatus to adjust a temperature of the heating element between one of a plurality of temperature settings.

Suhanek teaches an apparatus for sealing plastic material that includes a handle (40) and a heating element (26) and further includes a plurality of heat settings on the apparatus to adjust a temperature of the heating element between one of a plurality of temperature settings (Fig. 9) providing a variety of temperature settings for the purposes of allowing a user to select the appropriate temperature for the thermoplastic material to be sealed. (Col 2 lines 1-20)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the apparatus for sealing an enclosure of plastic material to include a plurality of heat settings on the apparatus to adjust a temperature of the heating element between one of a plurality of temperature settings as taught by Suhanek since Col 2 lines 1-20 of Suhanek suggests that such a modification provides a variety of temperature settings for the purposes of allowing a user to select the appropriate temperature for the thermoplastic material to be sealed. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 8 the Prior Art does not teach a first heating element is movable in a direction orthogonal to the longitudinal axis of the first element based on pivoting the pair of elements to the closed position so that the first heating element is configured to retract relative to the cutting element such that the cutting element extends beyond the heating element in the direction orthogonal to the longitudinal axis of the first element in addition to the limitations included in Claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Primary Examiner, Art Unit 3731